{¶ 48} I believe that the trial court erred with respect to its findings on the gambling and after-hours service issues. I therefore would reverse the judgment of the common pleas court based upon case 559-01.
 {¶ 49} The majority opinion sets forth the facts in ¶ 12-14 above. They show that Terry Palumbo, the sole shareholder of Flamingo Lounge of Ashtabula, Inc., was directly involved in the gambling which occurred on the premises and personally served alcoholic beverages after hours. Knowledge of the permit holder is not an issue under the circumstances.
 {¶ 50} I see the uses of the quarter can in conjunction with the pool table as gambling. The quarter is, under the circumstances, a "device representing a chance, share, or interest in a scheme of chance."
 {¶ 51} I also believe the game set-up of placing a quarter in the can on the chance that the player will sink the eight ball on the break is a game of chance because the outcome is largely determined by chance. I compare the mixture of skill and chance upon which the player bets as similar to the mixture of skill and chance encountered when a golfer bets she or he can hit a hole-in-one at a golf outing.
 {¶ 52} I see no legal or factual basis for the trial court's finding with respect to the serving of alcoholic beverages after the legal closing time.
 {¶ 53} I agree with the trial court on its rulings with respect to the drug abuse cases. Terry Palumbo was concerned about drug activity at his bar. He contacted law enforcement officers and initiated the investigation which resulted in the arrest of some of his employees for drug-related activity. For one branch of government (the Ohio Liquor Control Commission) to take away Mr. Palumbo's livelihood because Mr. Palumbo did what a separate branch of government (law enforcement) wanted him to do presents a raft of legal issues, such as fundamental fairness, due process of law, and entrapment. I do not wish to label the trial court's handling of this sensitive set of issues as "an abuse of discretion" or as an error of law.
 {¶ 54} As I noted above, I would reverse the ruling of the trial court, but for very different reasons. I therefore concur separately.